Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 20, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of identifying a plurality of routes based on a starting location of a vehicle and a destination location; determining an energy cost for each of the plurality of routes; determining a time cost for each of the plurality of routes; and determining a total cost for each of the plurality of routes using the energy cost and the time cost for each respective route of the plurality of routes as recited in independent claim 1.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, one could calculate these costs based on current conditions with simple math, prior experience, time of day, etc. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
The limitation “providing, to an occupant of the vehicle, the plurality of routes and the total cost for each respective route of the plurality of routes” merely uses generic computing components (“processor”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).



Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: “processor” and “memory” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-6, 8-12 and 14-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase “providing, to an occupant of the vehicle, the plurality of routes”.  One reading the claim would not be able to ascertain how this is done as there is no hardware recited.  Therefore, the claim as drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-6 are rejected as being dependent on a rejected base claim.

  Regarding claim 1, the claim recites the phrase “providing, to an occupant of the vehicle, the plurality of routes”.  One reading the claim would not be able to ascertain how this is done as there is no hardware recited.  Therefore, the claim as drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-6 are rejected as being dependent on a rejected base claim.

Regarding claim 7, the claim recites the phrase “provide, to an occupant of the vehicle, the plurality of routes”.  A memory and processor without anything more would be incapable of providing such output.  Therefore, the claim as drafted does not particularly point out and distinctly claim the 

Claims 8-12 are rejected as being dependent on a rejected base claim.

Regarding claim 13, the claim recites the phrase “provide, to an occupant of the vehicle, the plurality of routes”.  A non-transitory computer-readable storage medium and processor without anything more would be incapable of providing such output.  Therefore, the claim as drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 14-19 are rejected as being dependent on a rejected base claim.

Regarding claim 20, the claim recites the phrase “the occupant of the vehicle selects a route”.  A non-transitory computer-readable storage medium and processor without anything more would be incapable of such selection without additional hardware that has not been recited.  Therefore, the claim as drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason, et al., US 2011/0238457 A1.

Regarding claim 1, Mason teaches a method for vehicle route selection, the method comprising: 
identifying a plurality of routes based on a starting location of a vehicle and a destination location; (Mason, see at least ¶ [0034] which states “The waypoints module 205 can access waypoint data useful for constructing a route. The waypoint data can include a starting location, a target or destination location, intermediate waypoint locations, landmarks, and the like.” and ¶ [0038] which states “The route calculation module 225 can determine one or more alternative feasible, or candidate, routes from a starting waypoint to a destination waypoint.”)
determining an energy cost for each of the plurality of routes; (Mason, see at least ¶ [0050] which states “At block 315, the route calculation module 225 can analyze the feasible routes based on an energy use cost function and overlay the energy-related costs on each route.”)
determining a time cost for each of the plurality of routes; (Mason, see at least ¶ [0045] which states “consideration of energy use can be overlaid on top of routes selected for shortest distance and/or shortest estimated transit time to provide a route that meets time deadlines and that reduces energy use at the same time.”)
determining a total cost for each of the plurality of routes using the energy cost and the time cost for each respective route of the plurality of routes; (Mason, see at least ¶ [0054] which states and 
providing, to an occupant of the vehicle, the plurality of routes and the total cost for each respective route of the plurality of routes. (Mason, see at least ¶ [0040] which states “The routes can be output to a vehicle-based display unit, a handheld mobile device, and/or to a remote location over the network 145 (e.g., the client computing device 135, the dispatch center 140). In some embodiments, the calculated route output module 230 can output feedback to a driver (e.g., directions, instructions, warnings, alerts, alarms). For example, the calculated route output module 230 can output a real-time suggested driving speed that can minimize or reduce energy use. The output feedback can include voice commands, audible alerts, and/or on-screen text or graphics. The feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use. In some embodiments, the calculated route output module 230 is in communication with, and controls operation of, a display device and/or one or more audio devices.”)

Regarding claim 2, Mason teaches a method for vehicle route selection, wherein the energy cost includes at least one of a fuel cost and an electricity cost. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 3, Mason teaches a method for vehicle route selection, wherein the fuel cost for a respective route of the plurality of routes includes a product of a quantity of fuel to be consumed by the vehicle for the respective route and a cost per unit of fuel. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 4, Mason teaches a method for vehicle route selection, wherein the electricity cost for a respective route of the plurality of routes includes a product of units of electricity to be consumed by the vehicle for the respective route and a cost per unit of electricity. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 5, Mason teaches a method for vehicle route selection, wherein the energy cost is based on, at least, a vehicle energy consumption profile that is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, distance, estimated stop or idling time, driver profile data (e.g., driver average 

Regarding claim 6, Mason teaches a method for vehicle route selection, wherein the time cost for a respective route of the plurality of routes includes a product of a travel time of the respective route and a cost of time of the occupant of the vehicle. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, distance, estimated stop or idling time, driver profile data (e.g., driver average miles per gallon), and the like.” And ¶ [0051] which states “For instance, vehicles can be assigned an average vehicle cost per unit time, with different types of vehicles being assigned different costs. Similarly, drivers can be assigned a cost based on the average miles per gallon they tend to consume for a given vehicle. These costs can be associated with vehicle or driver profiles in the parameter data repository 240 described above.”)

Regarding claim 7, Mason teaches a vehicle route selection apparatus comprising: 
a memory; (Mason, see at least ¶ [0124] which states “A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of computer-readable storage medium known in the art. An exemplary storage medium can be coupled to the processor such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor. The processor and the storage medium can reside in an ASIC. The ASIC can reside in a user terminal. In the alternative, the processor and the storage medium can reside as discrete components in a user terminal.”) and 
a processor, (Mason, see at least ¶ [0123] which states “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor can be a microprocessor, but in the alternative, the processor can be a controller, microcontroller, or state machine, combinations of the same, or the like. A processor can also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”) wherein the memory includes instructions executable by the processor to: 
identify a plurality of routes based on a starting location of a vehicle and a destination location; (Mason, see at least ¶ [0034] which states “The waypoints module 205 can access waypoint data useful for constructing a route. The waypoint data can include a starting location, a target or destination location, intermediate waypoint locations, landmarks, and the like.” and ¶ [0038] which states “The route calculation module 225 can determine one or more alternative feasible, or candidate, routes from a starting waypoint to a destination waypoint.”)
determine an energy cost for each of the plurality of routes; (Mason, see at least ¶ [0050] which states “At block 315, the route calculation module 225 can analyze the feasible routes based on an energy use cost function and overlay the energy-related costs on each route.”)
determine a time cost for each of the plurality of routes; (Mason, see at least ¶ [0045] which states “consideration of energy use can be overlaid on top of routes selected for shortest distance and/or shortest estimated transit time to provide a route that meets time deadlines and that reduces energy use at the same time.”)
determine a total cost for each of the plurality of routes using the energy cost and the time cost for each respective route of the plurality of routes; (Mason, see at least ¶ [0054] which states “routes are selected based on energy, time, and/or distance concerns, but the routes are prioritized for one of these concerns (such as energy).”)  and 
provide, to an occupant of the vehicle, the plurality of routes and the total cost for each respective route of the plurality of routes. (Mason, see at least ¶ [0040] which states “The routes can be output to a vehicle-based display unit, a handheld mobile device, and/or to a remote location over the network 145 (e.g., the client computing device 135, the dispatch center 140). In some embodiments, the calculated route output module 230 can output feedback to a driver (e.g., directions, instructions, warnings, alerts, alarms). For example, the calculated route output module 230 can output a real-time suggested driving speed that can minimize or reduce energy use. The output feedback can include voice commands, audible alerts, and/or on-screen text or graphics. The feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use. In some embodiments, the calculated route output module 230 is in communication with, and controls operation of, a display device and/or one or more audio devices.”)

Regarding claim 8, Mason teaches a vehicle route selection apparatus, wherein the energy cost includes at least one of a fuel cost and an electricity cost. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

claim 9, Mason teaches a vehicle route selection apparatus, wherein the fuel cost for a respective route of the plurality of routes includes a product of a quantity of fuel to be consumed by the vehicle for the respective route and a cost per unit of fuel. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 10, Mason teaches a vehicle route selection apparatus, wherein the electricity cost for a respective route of the plurality of routes includes a product of units of electricity to be consumed by the vehicle for the respective route and a cost per unit of electricity. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 11, Mason teaches a vehicle route selection apparatus, wherein the energy cost is based on, at least, a vehicle energy consumption profile that is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather 

Regarding claim 12, Mason teaches a vehicle route selection apparatus, wherein the time cost for a respective route of the plurality of routes includes a product of a travel time of the respective route and a cost of time of the occupant of the vehicle. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, distance, estimated stop or idling time, driver profile data (e.g., driver average miles per gallon), and the like.” And ¶ [0051] which states “For instance, vehicles can be assigned an average vehicle cost per unit time, with different types of vehicles being assigned different costs. Similarly, drivers can be assigned a cost based on the average miles per gallon they tend to consume for a given vehicle. These costs can be associated with vehicle or driver profiles in the parameter data repository 240 described above.”)

Regarding claim 13, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
identifying a plurality of routes based on a current location of a vehicle and a destination location; (Mason, see at least ¶ [0034] which states “The waypoints module 205 can access waypoint data useful for constructing a route. The waypoint data can include a starting location, a target or destination location, intermediate waypoint locations, landmarks, and the like.” and ¶ [0038] which 
determining an energy cost for each of the plurality of routes; (Mason, see at least ¶ [0050] which states “At block 315, the route calculation module 225 can analyze the feasible routes based on an energy use cost function and overlay the energy-related costs on each route.”)
determining a time cost for each of the plurality of routes; (Mason, see at least ¶ [0045] which states “consideration of energy use can be overlaid on top of routes selected for shortest distance and/or shortest estimated transit time to provide a route that meets time deadlines and that reduces energy use at the same time.”)
determining a total cost for each of the plurality of routes using the energy cost and the time cost for each respective route of the plurality of routes; (Mason, see at least ¶ [0054] which states “routes are selected based on energy, time, and/or distance concerns, but the routes are prioritized for one of these concerns (such as energy).”) and 
providing, to an occupant of the vehicle, the plurality of routes, the time cost for each respective route of the plurality of routes, and at least one route characteristic for each respective route of the plurality of routes. (Mason, see at least ¶ [0040] which states “The routes can be output to a vehicle-based display unit, a handheld mobile device, and/or to a remote location over the network 145 (e.g., the client computing device 135, the dispatch center 140). In some embodiments, the calculated route output module 230 can output feedback to a driver (e.g., directions, instructions, warnings, alerts, alarms). For example, the calculated route output module 230 can output a real-time suggested driving speed that can minimize or reduce energy use. The output feedback can include voice commands, audible alerts, and/or on-screen text or graphics. The feedback can advantageously change driver behavior to improve energy efficiency and reduce energy use. In some embodiments, the 

Regarding claim 14, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the energy cost includes at least one of a fuel cost and an electricity cost. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 15, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the fuel cost for a respective route of the plurality of routes includes a product of a quantity of fuel to be consumed by the vehicle for the respective route and a cost per unit of fuel. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 16, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of the electricity cost for a respective route of the plurality of routes includes a product of units of electricity to be consumed by the vehicle for the respective route and a cost per unit of electricity. (Mason, see at least ¶ [0058] which states “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost).”)

Regarding claim 17, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the energy cost is based on, at least, a vehicle energy consumption profile that is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, distance, estimated stop or idling time, driver profile data (e.g., driver average miles per gallon), and the like. The cost function can compute a value for each route or route leg that represents the energy cost of that route.”)

Regarding claim 18, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the time cost for a respective route of the plurality of routes includes a product of a travel time of the respective route and a labor rate of the occupant of the vehicle. (Mason, see at least ¶ [0050] which states “The energy use cost function can be an objective function or the like that is 

Regarding claim 19, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the at least one route characteristic includes at least one of a travel time for each respective route of the plurality of routes and a travel distance for each respective route of the plurality of routes. (Mason, see at least ¶ [0059] which states “In some embodiments, because both feasible routes R1 and R2 satisfied the initial constraint of shortest distance and/or shortest estimated transit time, then the route with the lowest energy use cost is the route that can be selected as the preferred route. In other embodiments, the energy use cost and the distance and/or time cost are weighted and selected based on a result of a combined overall route cost. The weights may be determined based on relative importance, estimated or actual effect on energy use, or other criteria. The weighting can be based on predetermined criteria or on real-time user-defined input.”)

Regarding claim 20, Mason teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, wherein the occupant of the vehicle selects a route of the plurality of routes based on one of the time cost for the route and the at least one route characteristic for the route. (Mason, see at least ¶ [0059] which states “In some embodiments, because both feasible routes R1 and R2 satisfied the initial constraint of shortest distance and/or shortest estimated transit time, then the route with the lowest energy use cost is the route that can be selected as the preferred route. In other embodiments, the energy use cost and the distance and/or time cost are weighted and selected based on a result of a combined overall route cost. The weights may be determined based on relative importance, estimated or actual effect on energy use, or other criteria. The weighting can be based on predetermined criteria or on real-time user-defined input.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668